73 F.3d 357
77 A.F.T.R.2d 96-613
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert E. FAIN, Petitioner-Appellant,v.INTERNAL REVENUE SERVICE, Respondent-Appellee.Judith L. FAIN, Petitioner-Appellant,v.INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 95-2152.No. 95-2294
No. 95-2337
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Dec. 26, 1995.

Robert E. Fain, Judith L. Fain, Appellants Pro Se.  Gary R. Allen, Janet A. Bradley, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
U.S.T.C.
AFFIRMED.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellants, Robert and Judith Fain, appeal from the tax court's decision finding a deficiency for Judith in tax year 1987, and deficiencies for Robert in tax years 1987 through 1992.  We have reviewed the record and the tax court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the tax court.  Fain v. Internal Revenue Serv., Nos. 95-2575;  No. 95-2574 (Tax Ct. June 5, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED